Por la corte:
Por cuanto este es un procedimiento establecido de acuer-do con la ley sobre impugnación de elecciones, aprobada en marzo 7, 1906, para impugnar la elección de ciertos candi-datos municipales de la ciudad de San Juan que fueron elec-tos en las elecciones generales que tuvieron lugar el 2 de no-viembre de 1920;
Por cuaNto el pleito se inició en marzo 19, 1921; la transcripción del récord por los demandantes-apelantes se radicó en esta corte en octubre 27, 1923, y la vista de la ape-lación, después de varias suspensiones solicitadas de común acuerdo por las partes, no se celebró basta el 27 de marzo de 1925, en cuya fecha la cuestión para decidir en cuanto a sus méritos carecía de finalidad práctica, pues ya en 4 de noviembre de 1925 se habían celebr'ado nuevas elecciones, ce-sando en sus cargos por elección de otros los funcionarios contra quienes se ha presentado la demanda de impugna-ción y según fué así reconocido por las partes en el acto de la vista;
Por cuanto la vista del caso se llevó, sin embargo, ade-lante por dichas partes por lo que se refiere únicamente al pronunciamiento de costas, las que fueron impuestas a los demandantes, discutiéndose en su consecuencia algunas de las cuestiones fundamentales que se relacionan con los mé-ritos de la sentencia con el ’ fin de que determináramos si hubo o no temeridad al preparar y sostener los apelantes su demanda y base para la corte inferior para imponer o nó dichas costas;
Por cuanto la cuestión principal resuelta, y a ella se li-mitaron las partes en sus informes orales, se basó principal-mente en ciertas papeletas que los electores depositaron en las urnas electorales y siguiéndose las reglas generales dé la jurisprudencia en casos de esta clase para ser admisibles *684en evidencia se ha de demostrar como cuestión preparatoria que han sido guardadas y custodiadas de acuerdo con el es-tatuto y que se identifiquen como las verdaderas papeletas depositadas en las urnas, los demandantes ofrecieron y prac-ticaron prueba testifical la que a su vez fue contradicha con prueba testifical y pericial de los demandados, dirimiendo el conflicto la corte inferior en el sentido de declarar que las papeletas habían sido alteradas (tampered with) negando su admisión en evidencia;
Pon cuaNto si bien los apelantes han tratado de estable-cer una diferencia entre la admisibilidad de las papeletas en evidencia (competency) y su peso probatorio, en sentido de que bastaba demostrar que las mismas habían sido guarda-das y custodiadas de acuerdo con el estatuto para ser admi-sibles refiriéndose cualquier otra impugnación a su peso pro-batorio, es lo cierto que los mismos apelantes admiten que en su prueba así como en la ofrecida y practicada por los apelados se fué mucho más lejos, determinándose el valor probatorio de tal evidencia, por lo que dichos apelantes no pueden quejarse de que la corte inferior al rechazar las pa-peletas electorales llegara a la conclusión para ello de que habían sido alteradas;
Pos cuanto en este caso no estamos enteramente exentos de duda en cuanto a si el perito Mr. Osborn demostró sufi-cientemente la falsificación de las papeletas presentadas y la opinión de la corte sentenciadora deja en duda el hecho de si la corte no descansó siquiera en parte en la opinión de dicho perito, estando inclinados, sin embargo, a respetar la opinión de la corte con respecto a la falsedad de las papele-tas presentadas y no hubiéramos revocado la sentencia por razón de ese fundamento;
Por cuanto por otra parte, se nos hace completamente imposible, con esta duda en nuestra mente, y habiendo sido necesaria la demostración de un perito, ver la temeridad de los demandantes;
Por cuanto quizás si ésta hubiera sido una acción enta-*685blada .por el Partido Republicano y la falsedad de las pape-letas se hubiera demostrado, entonces puede que el Partido Republicano fuera responsable por los actos de sus agentes debidamente autorizados, si tal agencia fuera demostrada;
Pon ouaNto éste es, sin embargo, un pleito establecido por Pedro Juan Barbosa y otros y no se demostró que ellos fueran los agentes autorizados del Partido Republicano en el manejo de las papeletas y no hubo prueba de que ellos tu-vieran intervención alguna en los supuestos fraudes o falsi-ficaciones, o conocimiento de ellos;
PoR tanto, no encontrando justificación para la condena de costas, la sentencia clebe ser revocada y se revoca a ese respecto.
El Juez Asociado Sr. Aldrey, disintió.